UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Registrant, Address of I.R.S. Employer Principal Executive Offices Identification State of Commission File Number and Telephone Number Number Incorporation 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 2-28348 NEVADA POWER COMPANY d/b/a 88-0420104 Nevada NV ENERGY 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 402-5000 0-00508 SIERRA PACIFIC POWER COMPANY d/b/a 88-0044418 Nevada NV ENERGY P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo (Response applicable to all registrants) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo(Response applicable to all registrants) Indicate by check mark whether any registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer","accelerated filer", "non-accelerated filer" and "smaller reporting company"in Rule 12b-2 of the Exchange Act. NV Energy, Inc.: Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting companyo Nevada Power Company: Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting companyo Sierra Pacific Power Company: Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo þ (Response applicable to all registrants) Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at August 4, 2010 Common Stock, $1.00 par value of NV Energy, Inc. 235,112,497Shares NV Energy, Inc. is the sole holder of the 1,000 shares of outstanding Common Stock, $1.00 stated value, of Nevada Power Company. NV Energy, Inc. is the sole holder of the 1,000 shares of outstanding Common Stock, $3.75 stated value, of Sierra Pacific Power Company. This combined Quarterly Report on Form 10-Q is separately filed by NV Energy, Inc., Nevada Power Company and Sierra Pacific Power Company.Information contained in this document relating to Nevada Power Company is filed by NV Energy, Inc. and separately by Nevada Power Company on its own behalf.Nevada Power Company makes no representation as to information relating to NV Energy, Inc. or its subsidiaries, except as it may relate to Nevada Power Company.Information contained in this document relating to Sierra Pacific Power Company is filed by NV Energy, Inc. and separately by Sierra Pacific Power Company on its own behalf.Sierra Pacific Power Company makes no representation as to information relating to NV Energy, Inc. or its subsidiaries, except as it may relate to Sierra Pacific Power Company. EXPLANATORY NOTE This Amendment No. 1 amends the Quarterly Report on Form 10-Q for the quarter ended June 30, 2010 of NV Energy, Inc., Nevada Power Company d/b/a NV Energy, and Sierra Pacific Power Company d/b/a NV Energy (collectively, the "Registrants"), which was filed with the Securities and Exchange Commission on August6, 2010 (the "Original Filing"). The Registrants are filing this Amendment No. 1 for the sole purpose of filing a corrected Exhibit 32.4. Except for Part II, Item 6, Amendment No. 1 does not include the text of the Original Filing, and does not update or modify any of the disclosures or other information contained in the Original Filing. ITEM 6.EXHIBITS (a) Exhibits filed with this Form 10-Q: (10)NV Energy, Inc.: Employment letter dated April 28, 2010 for Dilek Samil (filed as Exhibit 10.1 to Form 10-Q dated August 6, 2010). Nevada Power Company: Revolving Credit Facility dated April 28, 2010 between Nevada Power Company and Wells Fargo, N.A., as administrative agent for the lenders (filed as Exhibit 10.2 to Form 10-Q dated October 29, 2010). Sierra Pacific Power Company: Revolving Credit Facility dated April 28, 2010 between Sierra Pacific Power Company and Bank of America, N.A., as administrative agent for the lenders (filed as Exhibit 10.4 to Form 10-Q dated October 29, 2010). (12)NV Energy, Inc.: Statement regarding computation of Ratios of Earnings to Fixed Charges (filed as Exhibit 12.1 to Form 10-Q dated August 6, 2010). Nevada Power Company: Statement regarding computation of Ratios of Earnings to Fixed Charges (filed as Exhibit 12.2 to Form 10-Q dated August 6, 2010). Sierra Pacific Power Company: Statement regarding computation of Ratios of Earnings to Fixed Charges (filed as Exhibit 12.3 to Form 10-Q dated August 6, 2010). (31)NV Energy, Inc., Nevada Power Company and Sierra Pacific Power Company * Certification of Principal Executive Officer of NV Energy, Inc. Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * Certification of Principal Executive Officer of Nevada Power Company Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * Certification of Principal Executive Officer of Sierra Pacific Power Company Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * Certification of Principal Financial Officer of NV Energy, Inc. Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * Certification of Principal Financial Officer of Nevada Power Company Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * Certification of Principal Financial Officer of Sierra Pacific Power Company Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. (32)NV Energy, Inc., Nevada Power Company and Sierra Pacific Power Company * Certification of Principal Executive Officer of NV Energy, Inc. Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Certification of Principal Executive Officer of Nevada Power Company Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Certification of Principal Executive Officer of Sierra Pacific Power Company Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Certification of Principal Financial Officer of NV Energy, Inc. Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Certification of Principal Financial Officer of Nevada Power Company Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Certification of Principal Financial Officer of Sierra Pacific Power Company Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. NV Energy, Inc. (Registrant) Date: November 3, 2010 By: /s/ Dilek L. Samil Dilek L. Samil Chief Financial Officer (Principal Financial Officer) Date: November 3, 2010 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer (Principal Accounting Officer) Nevada Power Company d/b/a NV Energy (Registrant) Date: November 3, 2010 By: /s/ Dilek L. Samil Dilek L. Samil Chief Financial Officer (Principal Financial Officer) Date: November 3, 2010 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer (Principal Accounting Officer) Sierra Pacific Power Company d/b/a NV Energy (Registrant) Date: November 3, 2010 By: /s/ Dilek L. Samil Dilek L. Samil Chief Financial Officer (Principal Financial Officer) Date: November 3, 2010 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer (Principal Accounting Officer)
